Citation Nr: 1128198	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  06-30 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974 and from February 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied service connection for PTSD.

In June 2008 the Board issued a decision denying service connection for PTSD.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued a Memorandum Decision in July 2010 that vacated the Board's decision denying service connection for PTSD and remanded the case to the Board.


REMAND

The Memorandum Decision by the Court found that VA had not adequately addressed whether the Veteran's claimed non-combat stressors were adequately verified by the Veteran's own statements and by lay "buddy statements" submitted on his behalf by veterans McLean and Santiago.  The Court also advised the Board to consider the amended VA regulations governing PTSD stressors. 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Thus, the amended regulation applies in this case.

The Veteran has not been advised of the new regulation.  To avoid prejudice to him, he must be advised of the new regulation, and provided an opportunity to respond, before the claim is readjudicated under that regulation. 

The Veteran has asserted that while deployed to Jordan he was afraid of being attacked, although he did not assert having actually been attacked; this alleged stressor is supported by "buddy statements."  He also asserted he worked in a morgue, although this alleged stressor is not supported by any evidence other than the Veteran's own statement.

The Board also notes the Veteran has been diagnosed with PTSD, as shown in VA outpatient treatment record and in VA psychiatric examination performed in April 2004.  However, none of these diagnoses cites the trauma on which the PTSD diagnosis was based.

The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court held that, in construing a claim, the Board must consider any disability, "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.  

Therefore, the Board has construed the Veteran's claim as one for service connection for psychiatric disability, to include PTSD.  Further development is also required in light of the broadening of the issue on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be advised of the new criteria for PTSD stressors as articulated in 38 C.F.R. § 3.304(f) (2010).  He should also be provided all notice required in response to the claim for service connection for psychiatric disability other than PTSD.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

3.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD due to a stressor of being in fear of hostile action during active service or any other claimed service-related stressor that has been specifically verified by the originating agency, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim.

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether such PTSD is due at least in part to fear of hostile action during active service or any verified in-service stressor.  

If the Veteran is diagnosed with any acquired psychiatric disorder other than PTSD, the examiner should express an opinion as to whether it is at least as likely as not  (i.e., at least 50 percent probable) that such disorder became manifest during service or is otherwise etiologically related to service. 

The rationale for all opinions expressed must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.
  
5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

